ON REHEARING

                                UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-4460


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ANTHONY TORELL TATUM, a/k/a Anthony Tatum, a/k/a Brandon
Ross, a/k/a Short Dog,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cr-00492-DKC-1)


Submitted:   September 29, 2016               Decided:   October 12, 2016


Before DUNCAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard A. Finci, Jennifer L. Mayer, HOULON, BERMAN, FINCI,
LEVENSTEIN & SKOK, LLC, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Thomas P. Windom,
Deborah   A.  Johnston,   Assistant United States  Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Torell Tatum appeals his 324-month sentence entered

pursuant     to    his    guilty       plea   to    drug    and       money    laundering

conspiracies and a firearm charge.                   On appeal, Tatum contended

that the district court erred in calculating the drug quantity

attributable to him as at least 150 kilograms of cocaine.                                We

affirmed Tatum’s sentence.              Tatum has filed a petition for panel

and en banc rehearing, and after consideration of his arguments

on rehearing, we conclude that our prior opinion misstated a

mathematical       calculation.          Accordingly,       we    grant       Appellant’s

petition for panel rehearing, 1 and having determined that the

misstatement       in    the    original      opinion     had    no    bearing    on    our

resolution of the ultimate issue, we affirm.

     Under the Sentencing Guidelines in effect at the time of

Tatum’s    sentencing,         a   defendant       convicted      of    conspiring      to

distribute        controlled       substances        is    accountable          for     all

quantities of contraband with which he was directly involved

and, in the case of a jointly undertaken criminal activity, all

reasonably    foreseeable          quantities      of   contraband       that    were    in

furtherance       of    the    joint    criminal    conduct.           U.S.    Sentencing

Guidelines Manual § 1B1.3 cmt. n.2 (2014).                       The Government must



     1   We denied the petition for rehearing en banc by separate
order.



                                              2
prove   the   drug       quantity     attributable         to    the       defendant      by   a

preponderance of the evidence.                     United States v. Carter, 300

F.3d 415, 425 (4th Cir. 2002).                    The district court may rely on

information     in       the   presentence         report       unless      the     defendant

affirmatively        shows     that     the       information         is    inaccurate         or

unreliable.     Id.        A district court’s findings on drug quantity

are generally factual in nature, and therefore we review for

clear error.         Id.       In addition, we may affirm a Guidelines

determination for any reason appearing in the record.                                  United

States v. Garnett, 243 F.3d 824, 830 (4th Cir. 2001) (holding

that appellate courts may “affirm [the] sentence on the basis of

‘any conduct [in the record] that independently and properly

should result in an increase in the offense level’”) (citation

omitted).

     Tatum avers that his drug quantity should be limited to the

amount to which he pled guilty.                     He raises numerous arguments

attacking     the    reliability        and       relevance      of    the    Government’s

evidence at sentencing.               In the district court, Tatum provided

no   evidence       or    argument      as    to     the    actual          scope    of    his

participation in the drug conspiracy to which he pled guilty;

instead, he rested on the Government’s alleged lack of proof and

the district court’s alleged failure to properly consider the

evidence.



                                              3
       We conclude that the evidence clearly shows that Tatum was

responsible for at least 150 kilograms of cocaine.                   Further, the

evidence is so overwhelming that most of Tatum’s arguments fail

to cut to the heart of the matter and just operate to obfuscate

the issue.           Specifically, Tatum admitted in the statement of

facts attached to his plea agreement that over $90,000 of cash

deposits in the bank accounts of his businesses were “virtually

all” drug proceeds. 2           In addition, Tatum admitted that, “[i]n

addition,” he used drug proceeds of $17,000 (plus the cost of a

2013       Volvo)    to   purchase   cars. 3     He   also   admitted   to     buying

“expensive          jewelry,”    including       men’s    watches,      with    drug

proceeds.

       The     evidence      presented     by   the   Government   at   sentencing

showed       that,    from    just   one    store,    Tatum’s   watch    purchases

totaled $260,000.             Other seized jewelry and designer clothes

were appraised at over $360,000.                 In addition, the case agent

averred that Tatum’s cash deposits from 2009 until 2011 were



       2
       In his petition for rehearing, Tatum contends that “money
order” deposits and “payment” deposits are not part of his
admission that “virtually all” of the “cash deposits” were drug
proceeds.   We need not rule on this issue and, instead, have
omitted any funds in Tatum’s admission that were not clearly
stated to be “cash deposits.”
       3
       Tatum also admitted to purchasing a $60,000 Land Rover in
2011, although the statement of facts does not specifically
identify those funds as drug proceeds.



                                            4
$650,000, the “vast majority” of which was drug proceeds. 4                              Thus,

even recognizing some double counting and excluding the amounts

contested         in     Tatum’s    rehearing        petition,     Tatum’s      admissions,

combined          with     record     evidence,        easily      show      that    Tatum’s

purchases         with    and    deposits       of   drug    proceeds       were    at   least

$750,000.

       Tatum       contends        that   his    businesses        were   legitimate          and

ongoing, even though “at least a part” of the cash deposits were

drug proceeds.             Thus, he claims that many of his purchases and

deposits were made with legitimate funds.                             In support, Tatum

states that one of his businesses reported $200,000 in income on

its 2012 tax returns and that an investigator submitted evidence

that the same business was a legitimate business.                             However, this

evidence only concerns one of Tatum’s businesses and does not

call       into     question        the     nature     of    his      other     businesses.

Moreover, there is no evidence in the record that the $200,000

income reported was actually traceable to legitimate income, and

the investigator could not locate records sufficient to provide

an estimate as to the company’s income.                         In addition, the case

agent      averred        that     $650,000     in    cash   deposits       across       22    of

Tatum’s      bank        accounts    were     not    related     to   the     operation       of

       4
       While these dates precede the dates in the indictment, we
find no error in including these drug proceeds as relevant
conduct.



                                                5
legitimate        businesses     and   that        the        “vast   majority”    of    the

“business” expenses were personal expenditures.                            Thus, even if

some       portion    of   the   funds        in    Tatum’s       bank    accounts      were

legitimate, his admissions and the other evidence of record show

clearly      at   least    $750,000      of       drug    proceeds       attributable     to

Tatum.

       According to the affidavit of the case agent, distribution

of a kilogram of cocaine nets between $1000 and $5000. 5                               Thus,

even using the most conservative calculations, the drug proceeds

described above and supported by Tatum’s admissions, as well as

the record evidence, easily represent more than 150 kilograms of

cocaine.       Notably, this extremely conservative calculation does

not even consider the wealth of other evidence of drug quantity,

including the cocaine seized during the investigation, any other

“reasonably          foreseeable”      actions           by     any   members     of    the

conspiracy that did not directly profit Tatum, and the fact that

the evidence could support a finding that $750,000 converted to

750 kilograms of cocaine ($1000 from each kilogram).                              As such,



       5
       Tatum also contends that the Government failed to have an
expert testify as to the proper conversion of cash into cocaine
amounts. To the contrary, however, the Government presented the
affidavit of the case agent, which provided a range of
conversion rates, the most conservative of which still shows
that Tatum was responsible for over 150 kilograms of cocaine.
Tatum does not challenge the agent’s testimony of pricing and
profits or provide any evidence of his own estimates.



                                              6
we find that the district court’s conclusions regarding drug

quantity were not clear error and were well-supported by the

record.

       Tatum’s other arguments are nearly wholly irrelevant given

these findings.         Tatum contends that the district court failed

to    make    particularized       findings      regarding             the    scope    of    his

conspiracy and the quantity of cocaine involved.                             The court also

allegedly failed to make a finding regarding how much of the

coconspirators’        conduct     was    reasonably         foreseeable         to     Tatum.

Tatum    also    challenges       the    case    agent’s          statements         regarding

information from informants.              Tatum alleges that the statements

are   insufficiently       corroborated         and    that       he    was    not    able    to

challenge       the    evidence    given    that       the     informants            were    not

identified.       Tatum also asserts that certain cocaine amounts and

cash (not his bank accounts) were never tied to him and that the

district      court’s    conclusions       were       entirely         speculative.           As

discussed above, however, even removing much of this evidence,

the 150-kilogram threshold is easily obtained.                                As such, any

district court error in these regards would not render the drug

amount       clearly    erroneous,       given        the     overwhelming            evidence

against      Tatum.      Accordingly,      we    will       not    address       each       issue

separately.

       Tatum also has filed several pro se supplemental briefs.

We deny his motions to file these briefs.                         See United States v.

                                           7
Penniegraft,   641   F.3d    566,      569   n.1   (4th   Cir.   2011)     (denying

motion to file pro se supplemental brief where appellant had

counsel and appeal not filed pursuant to Anders v. California,

386 U.S. 738 (1967)); see also Myers v. Johnson, 76 F.3d 1330,

1335 (5th Cir. 1996) (“By accepting the assistance of counsel

the criminal appellant waives his right to present pro se briefs

on direct appeal.”).        We affirm Tatum’s sentence.                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented      in   the    materials    before      this    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         8